     Case 2:21-cr-00203-ODW Document 40 Filed 07/26/21 Page 1 of 3 Page ID #:204



 1   TRACY L. WILKISON                                                 7/26/21
     Acting United States Attorney
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
 3   Chief, National Security Division
     KHALDOUN SHOBAKI (Cal. Bar No. 232864)
 4   Assistant United States Attorney
     Deputy Chief, Cyber & I.P. Crimes Section
 5        1500 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0759
 7        Facsimile: (213) 894-2927
          E-mail:    khaldoun.shobaki@usdoj.gov
 8

 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                             UNITED STATES DISTRICT COURT
11
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,               No. 2:21-CR-00203-ODW-ALL
13
               Plaintiff,                GOVERNMENT’S EX PARTE APPLICATION
14                                       FOR ORDER UNSEALING COMPLAINT,
                     v.                  INDICTMENT, DETENTION REQUESTS,
15                                       AND ARREST WARRANTS; DECLARATION
     ABDULRAHMAN IMRAAN JUMA,            OF KHALDOUN SHOBAKI
16     aka “Abdul,”
       aka “Rahman,”
17   KELLY CHIBUZO VINCENT,
       aka “Vincent Kelly Chibuzo,”
18   ABBA ALHAJI KYARI,
     RUKAYAT MOTUNRAYA FASHOLA,
19     aka “Morayo,”
     BOLATITO TAWAKALITU AGBABIAKA,
20     aka “Bolamide,”
     YUSUF ADEKINKA ANIFOWOSHE,
21     aka “AJ,”
       aka “Alvin Johnson,”
22
               Defendants.
23

24

25        The government applies ex parte for an order unsealing the
26   docket in this case, including the complaint, indictment, detention
27   requests, arrest warrants, and supporting documents, which were
28   sealed at the request of the government.        As explained in the
     Case 2:21-cr-00203-ODW Document 40 Filed 07/26/21 Page 2 of 3 Page ID #:205



 1   declaration of Khaldoun Shobaki, the government does not believe that

 2   these documents should be further maintained under seal, and

 3   therefore requests that the Court issue an order unsealing them.

 4        This ex parte application is based on the attached declaration

 5   of Khaldoun Shobaki.
 6   Dated: July 26, 2021                 Respectfully submitted,
 7                                        TRACY L. WILKISON
                                          Acting United States Attorney
 8
                                          CHRISTOPHER D. GRIGG
 9                                        Assistant United States Attorney
                                          Chief, National Security Division
10

11
                                          KHALDOUN SHOBAKI
12                                        Assistant United States Attorneys
13                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
     Case 2:21-cr-00203-ODW Document 40 Filed 07/26/21 Page 3 of 3 Page ID #:206



 1                         DECLARATION OF KHALDOUN SHOBAKI

 2           I, Khaldoun Shobaki, declare as follows:
 3           1.   I am an Assistant United States Attorney (“AUSA”) in the
 4   United States Attorney’s Office for the Central District of
 5   California.    I am the prosecutor representing the government in this
 6   case.
 7           2.   On February 12, 2021, the Honorable Patricia Donahue,
 8   United States Magistrate Judge authorized a criminal complaint in
 9   this case.    At that time, the government filed an application and
10   proposed order requesting that the complaint, supporting affidavit,
11   arrest warrants, detention requests, and sealing papers be sealed
12   pending the arrest of defendants.       The Court entered the order
13   sealing those documents on February 12, 2021.
14           3.   On April 29, 2021, a grand jury returned the indictment in
15   this case.    At that time, the government also filed an application
16   and proposed order requesting that the indictment and supporting
17   documents be sealed.     The Court entered the order sealing those
18   documents on April 29, 2021.
19           4.   On July 22, 2021, the Federal Bureau of Investigation
20   (“FBI”) arrested three defendants charged in the indictment.           The
21   government, through this application, requests that the docket in
22   this case be unsealed.
23           5.   I declare under penalty of perjury under the laws of the
24   United States of America that the foregoing is true and correct and
25   that this declaration is executed at Los Angeles, California, on July
26   26, 2021.
27

28                                            KHALDOUN SHOBAKI
